Exhibit 10.41
Boston Scientific Corporation
2003 Long-Term Incentive Plan
Performance Share Unit Award Agreement
[     ] 2010
Employee’s Name
EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
INTENT TO GRANT
PERFORMANCE SHARE UNIT AWARD AGREEMENT
     This Agreement, dated as of the [   ] day of February, 2010 (the “Grant
Date”), is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the “Participant”, an employee of the Company or any of its
affiliates or subsidiaries. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in either the Company’s 2003 Long-Term
Incentive Plan (the “Plan”) or in the Performance Share Program (the “Program”)
for the period beginning January 1, 2010 and ending on December 31, 2012 (the
“Performance Period”).
     1. Grant and Acceptance of Award. The Company hereby indicates its award to
the Participant that number of Performance Share Units (the “Units”) set forth
on Appendix A to this Agreement (the “Award”). Each Unit represents the
Company’s commitment to issue to the Participant shares of the Company’s common
stock, par value $.01 per share (the “Stock”), subject to certain eligibility,
performance and other conditions set forth herein. The Award is intended to be
granted pursuant to and is subject to the terms and conditions of this Agreement
and the provisions of the Plan and the Program.
     2. Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges the intent of the Company to award Units subject to certain
eligibility, performance and other conditions set forth herein.
     3. Satisfaction of Performance-Based Conditions. Subject to the eligibility
conditions described in Section 7 of this Agreement, except as otherwise
provided in Sections 5, 6 and 8 of this Agreement and Appendix B, and the
satisfaction of the performance conditions set forth on Appendix A to this
Agreement during the Performance Period, the Company intends to award shares of
Stock hereunder to the Participant at the end of the Performance Period. Except
as set forth in Sections 5, 6 and 8 of this Agreement, no shares of Stock in
settlement of the Units shall be issued to the Participant prior to the end of
the Performance Period.
     4. Participant’s Rights in Stock. The shares of Stock, if and when issued
hereunder, shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock underlying each Award.

 



--------------------------------------------------------------------------------



 



     5. Death. In the event that the Participant’s employment with the Company
or its subsidiaries or affiliates is terminated due to death on or after
January 1, 2011, but prior to the end of the Performance Period, shares of Stock
shall be issued on a prorated basis based on actual performance as determined at
the first Committee meeting following the Participant’s death. The number of
shares of Stock to be issued under the prorated Award shall be determined by
calculating (a)(i) the number of Units set forth on Appendix A multiplied by
(ii) the quotient of the number of months that the Participant worked during the
Performance Period (rounded to the nearest whole month) divided by 36, and then
multiplying the product of (a)(i) and (a)(ii) by (b) either (i) the Performance
Cycle 1 percentile funding amount (if the Participant’s employment is terminated
due to death on or after January 1, 2011, but prior to January 1, 2012) or
(ii) the average of the Performance Cycle 1 and the Performance Cycle
2 percentile performance amount (if the Participant’s employment is terminated
due to death on or after January 1, 2012 but prior to the end of the Performance
Period), as each are calculated in accordance with the terms of the Program. In
the event of the Participant’s death prior to January 1, 2011, the Award shall
be forfeited in its entirety.
     6. Retirement or Disability. In the event that the Participant’s employment
with the Company or its subsidiaries or affiliates is terminated due to
Retirement or Disability on or after January 1, 2011, but prior to the end of
the Performance Period, shares of Stock shall be issued on a prorated basis
based on actual performance as determined at the first Committee meeting
following the Participant’s termination of employment due to Retirement or
Disability. The number of shares of Stock to be issued under the prorated Award
shall be determined by calculating (a)(i) the number of Units set forth on
Appendix A multiplied by (ii) the quotient of the number of months that the
Participant worked during the Performance Period (rounded to the nearest whole
month) divided by 36, and then multiplying the product of (a)(i) and (a)(ii) by
(b) either (i) the Performance Cycle 1 percentile funding amount (if the
Participant’s employment is terminated due to Retirement or Disability on or
after January 1, 2011, but prior to January 1, 2012) or (ii) the average of the
Performance Cycle 1 and the Performance Cycle 2 percentile performance amount
(if the Participant’s employment is terminated due to Retirement or Disability
on or after January 1, 2012 but prior to the end of the Performance Period), as
each are calculated in accordance with the terms of the Program. In the event
that the Participant terminates his employment due to Retirement or Disability
prior to January 1, 2011, the Award shall be forfeited in its entirety.
     7. Other Termination of Employment — Eligibility Conditions. If the
employment of the Participant with the Company and its affiliates or
subsidiaries is terminated or the Participant separates from the Company and its
affiliates or subsidiaries for any reason other than death, Retirement or
Disability, any Units that remain subject to eligibility conditions shall be
void and no Stock shall be issued. Except as set forth in Sections 5, 6 and 8,
eligibility to be issued shares of Stock is conditioned on the Participant’s
continuous employment with the Company through and on the last day of the
Performance Period as set forth in Section 3 above.

 



--------------------------------------------------------------------------------



 



     8. Change in Control of the Company. Subject to the terms of any separate
Change in Control or similar agreement to which the Participant is bound, in the
event of a Change in Control of the Company on or after January 1, 2011, but
prior to the end of the Performance Period, shares of Stock shall be issued on a
prorated basis based on actual performance as determined by the Committee
immediately prior to the consummation of the Change in Control. The number of
shares of Stock to be issued under the prorated Award shall be determined by
calculating (a)(i) the number of Units set forth on Appendix A multiplied by
(ii) the quotient of the number of months during the Performance Period (rounded
to the nearest whole month) prior to the consummation of the Change in Control
divided by 36, and then multiplying the product of (a)(i) and (a)(ii) by (b)
either (i) the Performance Cycle 1 percentile funding amount (if the Change in
Control is consummated on or after January 1, 2011, but prior to January 1,
2012) or (ii) the average of the Performance Cycle 1 and the Performance Cycle
2 percentile performance amount (if the Change in Control is consummated on or
after January 1, 2012 but prior to the end of the Performance Period), as each
are calculated in accordance with terms of the Program. In the event that Change
in Control occurs prior to January 1, 2011, the Award shall be forfeited in its
entirety
     9. Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.
     10. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and
regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
     11. Tax Withholding. The Participant shall be responsible for the payment
of any taxes of any kind required by any national, state or local law to be paid
with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section 11, upon the issuance of Stock or the satisfaction of any
eligibility condition with respect to the Stock to be issued hereunder, or upon
any other event giving rise to any tax liability, the Company shall hold back
from the total number of shares of Stock to be delivered to the Participant, and
shall cause to be transferred to the Company, whole shares of Stock having a
Fair Market Value on the date the Stock is subject to issuance or taxation an
amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock at such time. To the extent of the Fair Market Value of the
withheld shares, the Participant shall be deemed to have satisfied the
Participant’s responsibility under this Section 11 to pay these obligations. The
Participant shall satisfy the Participant’s responsibility to pay any other
withholding, income, social or similar tax obligations with respect to the
Stock, and (subject to such rules as the Committee may prescribe) may satisfy
the Participant’s responsibility to pay

 



--------------------------------------------------------------------------------



 



the tax obligations described in the immediately preceding sentence, by so
indicating to the Company or its designee in writing at least one (1) business
day prior to the date the shares of stock are subject to issuance and by paying
the amount of these tax obligations in cash to the Company or its designee
within fifteen (15) business days following the date the Units vest or by making
other arrangements satisfactory to the Committee for payment of these
obligations. In no event shall whole shares be withheld by or delivered to the
Company in satisfaction of tax withholding requirements in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company against any and all liabilities, damages, costs and expenses that
the Company may hereafter incur, suffer or be required to pay with respect to
the payment or withholding of any taxes. The obligations of the Company under
this Agreement, the Plan and the Program shall be conditional upon such payment
or arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
     12. Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.
     13. Limits on Transferability. Until the eligibility conditions of this
Award have been satisfied and shares of Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Units
awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.
     14. Award Subject to the Plan and the Program. The Award to be made
pursuant to this Agreement is made subject to the Plan and the Program. The
terms and provisions of the Plan and the Program, as each may be amended from
time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan or the Program, the applicable terms and conditions of the
Plan or Program will govern and prevail. However, no amendment of the Plan or
the Program after the date hereof may adversely alter or impair the issuance of
the Stock to be made pursuant to this Agreement.
     15. No Rights to Continued Employment. The Company’s intent to issue the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Agreement shall not be construed in any way
to limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.
     16. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive

 



--------------------------------------------------------------------------------



 



offices of the Company and to the Participant at the address appearing in the
personnel records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
     17. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     18. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.

                  PARTICIPANT:    
 
           
 
  Signature        
 
     
 
      <<Employee Name>>    
 
           
 
  Signature        
 
     
 
        BOSTON SCIENTIFIC CORPORATION    
 
                J. Raymond Elliott
President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



APPENDIX A
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Performance Share Units:                     
The Performance Share Units will pay out in shares of Stock in a range of 0% to
260% of the number of Performance Share Units as follows:

      TSR Performance     Percentile Rank   Units Vesting 100th Percentile  
260% 95th Percentile   240% 80th Percentile   150% 55th Percentile   100% 30th
Percentile   50% Below 30th Percentile   0%

 



--------------------------------------------------------------------------------



 



APPENDIX B
Nature of Grant. In accepting the grant, I acknowledge that:
(1) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;
(2) this Award is does not create any contractual or other right to receive
future awards, or other benefits in lieu of an award, even if awards have been
given repeatedly in the past, and all decisions with respect to future awards,
if any, will be at the sole discretion of the Company;
(3) this Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, termination,
bonuses, retirement benefits or similar payments;
(4) the future value of the Stock is unknown and cannot be predicted with
certainty; and
(5) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award resulting from termination of
my employment by the Company (for any reason whatsoever and whether or not in
breach of local labor laws) and I irrevocably release the Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, I shall be deemed irrevocably to have waived my entitlement to pursue
such claim.
Data Privacy. I hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
herein by and among, as applicable, the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
my participation in the Plan.
I understand that the Company holds certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise of the option. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.
Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the option granted under and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request my consent to participate in the Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 